DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 28th, 2022 has been entered. Claims 1-3, 5 and 7-8 have been amended. Claims 1-8 remain pending. The amendment overcomes 112(b) rejections previously set forth in the Non-Final Office Action mailed June 28th, 2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2014/199774) in view of Sohn et al. (KR 101883100). Translations of the specification and claims have been provided for Yamaguchi (JP 2014/199774) and Sohn et al. (KR 101883100). 
Regarding claim 1, Yamaguchi (JP 2014/199774) teaches a method for recovering a valuable material from a lithium ion secondary battery (Paragraph 0001 lines 1-2) the method comprising: 
performing heat treatment on a lithium ion secondary battery (Fig. 1 ‘A’); 
crushing a heat-treated object obtained through the heat treatment (Fig. 1 ‘B’); 
classifying in a first stage of classification (Fig. 1 ‘C’) a crushed object obtained through the crushing (Paragraph 0050 line 1) based on a classification point of 1.2 mm or more and 2.4 mm or less (Paragraph 0051 lines 1-4), and classifying in a second stage of classification (Fig. 1 ‘E’) an intermediate product and a fine particle product obtained on a fine side in the first stage of classification (Paragraph 0050 lines 2-4) based on a classification point of 0.3 mm or less (Paragraph 0065 lines 6-7); and 
performing dry magnetic separation (Fig. 1 ‘I’) on the intermediate product obtained on a coarse side in the second stage of classification (Paragraph 0086 lines 1-5). 
Yamaguchi (JP 2014/199774) lacks teaching repeating one time or more of performing dry magnetic separation on the intermediate product obtained on a coarse side in the second stage of classification and performing dry magnetic separation again on an obtained magnetically attracted matter. 
Sohn et al. (KR 101883100) teaches a method for recovering a valuable material from a lithium ion secondary battery (Paragraph 0001 lines 1-3) comprising repeating one time or more of performing dry magnetic separation (Paragraph 0030 lines 1-4, Paragraph 0042 lines 4-9) on crushed materials (Paragraph 0041 lines 3-9) and performing dry magnetic separation again (Paragraph 0030 lines 21-24) on an obtained magnetically attracted matter (Paragraph 0042 lines 1-9). Sohn et al. explains that there may be cases where material having no magnetism is physically bound to the first valuable metal and the dry magnetic separation is repeated in order to provide a higher degree of separation between these materials (Paragraph 0042 lines 1-8). 
It would have been obvious to a person having ordinary skill in the art to modify Yamaguchi (JP 2014/199774) to include repeating one time or more of performing dry magnetic separation on the intermediate product obtained on a coarse side in the second stage of classification and performing dry magnetic separation again on an obtained magnetically attracted matter as taught by Sohn et al. (KR 101883100) in order to provide a higher degree of separation between valuable materials. 
Regarding claim 2, Yamaguchi (JP 2014/199774) teaches a method for recovering a valuable material from a lithium ion secondary battery wherein in aluminum is melted and separated (Paragraph 0044 lines 1-3, Paragraph 0045 lines 18-21) in the heat treatment (Paragraph 0044 lines 1-5) to be recovered. 
Regarding claim 3, Yamaguchi (JP 2014/199774) teaches a method for recovering a valuable material from a lithium ion secondary battery wherein in the magnetically attracted matter obtained through performing the dry magnetic separation (Fig. 1 ‘I’), a content of a material derived from a negative electrode active material is less than 5% (Paragraph 0105 lines 8-14). 
Regarding claim 4, Yamaguchi (JP 2014/199774) teaches a method for recovering a valuable material from a lithium ion secondary battery wherein the material derived from the negative electrode active material is carbon (Paragraph 0041 line 6). 
Regarding claim 5, Yamaguchi (JP 2014/199774) teaches a method for recovering a valuable material from a lithium ion secondary battery wherein in the magnetically attracted matter obtained through performing the dry magnetic separation (Fig. 1 ‘I’), a content of a metal derived from a negative electrode current collector is less than 0.2% (Paragraph 0100 lines 4-6, Table 4 ‘Cu’ 0.7%). 
Regarding claim 6, Yamaguchi (JP 2014/199774) teaches a method for recovering a valuable material from a lithium ion secondary battery wherein the metal derived from the negative electrode current collector is copper (Paragraph 0041 lines 3-4). 
Regarding claim 7, Yamaguchi (JP 2014/199774) lacks teaching a method for recovering a valuable material from a lithium ion secondary battery wherein the heat treatment is performed under a low oxygen atmosphere having an oxygen concentration of 10.5 mass% or less.
 Sohn et al. (KR 101883100) teaches a method for recovering a valuable material from a lithium ion secondary battery (Paragraph 0001 lines 1-3) wherein the heat treatment is performed under a low oxygen atmosphere having an oxygen concentration of 10.5 mass% or less (Paragraph 0038 lines 1-4). Sohn et al. explains that the heat treatment is performed under an inert gas atmosphere (Paragraph 0038 lines 1-4), and explains that the heat treatment is performed in a suitable chamber which insulates the heat treatment from the outside air (Paragraph 0026 lines 4-5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi (JP 2014/199774) to include the heat treatment being performed under a low oxygen atmosphere having an oxygen concentration of 10.5 mass% or less as taught by Sohn et al. (KR 101883100) in order to provide a safe environment for performing the heat treatment.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2014/199774) in view of Sohn et al. (KR 101883100) and further in view of Lindermann (US 5575907). 
Regarding claim 8, Yamaguchi (JP 2014/199774) lacks teaching a method for recovering a valuable material from a lithium ion secondary battery comprising performing dry magnetic separation on a coarse particle product obtained on a coarse side in the first stage of classification.
 Lindermann (US 5575907) teaches a method for recovering a valuable material from a battery (Col. 2 lines 38-41) comprising performing dry magnetic separation (Col. 4 lines 61-63) on a coarse particle product obtained on a coarse side in the first stage of classification (Col. 4 lines 37-40). Lindermann explains that the coarse particle product obtained on a coarse side in the first stage of classification includes battery casings (Col. 4 lines 40-41), and performing dry magnetic separation of this product separates the battery casings into marketable raw materials (Col. 4 lines 66-67). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi (JP 2014/199774) to include performing dry magnetic separation on a coarse particle product obtained on a coarse side in the first stage of classification as taught by Lindermann (US 5575907) in order to provide collections of valuable raw materials from battery casings. 
Response to Arguments
 Applicant’s arguments, filed September 28th, 2022, with respect to the rejection(s) of claim(s) 1-8 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sohn et al. (KR 101883100). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653